Citation Nr: 1328711	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-00 918	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for migraines.

2.  Entitlement to an initial compensable rating for early hypertension with left ventricular hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1979 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted the Veteran's claims of service connection for migraines and for early hypertension with left ventricular hypertrophy, assigning zero percent ratings for each of these disabilities effective February 2, 2007 (the day after the date of the Veteran's discharge from active service).  The Veteran disagreed with this decision in October 2007.  He perfected a timely appeal in January 2009.

In a November 2008 rating decision, the RO in Salt Lake City, Utah, assigned a higher initial 30 percent rating effective February 2, 2007.  Because the initial rating assigned to the Veteran's service-connected migraines is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in November 2008 correspondence, the RO in Salt Lake City, Utah, also notified the Veteran that it would retain jurisdiction over his appeal because his claims were part of the Benefits Delivery at Discharge (BDD) program.  A review of the claims file indicates that the Veteran lived overseas in Germany in 2009-2010.  His claims file was transferred to the RO in Pittsburgh, Pennsylvania, in January 2009, because that facility has jurisdiction in claims filed by Veterans who live overseas.  The Veteran's service representative also notified VA in July 2009 that correspondence was being mailed to the Veteran at an incorrect zip code.  Unfortunately, it appears that VA continues to use the wrong zip code when addressing correspondence to the Veteran overseas in Germany.

It is not clear from a review of the claims file whether the Veteran still lives overseas.  His stateside address (which he identified in correspondence with VA as his "permanent address") is within the jurisdiction of the RO in Waco, Texas.  If the Veteran still lives overseas, then the RO in Pittsburgh, Pennsylvania, retains jurisdiction for purposes of completing the development requested below.  If, however, the Veteran has returned to live in the United States, then the RO in Salt Lake City, Utah, retains jurisdiction for purposes of completing the development requested below.

In March 2012, the Board denied the Veteran's claims.  The Veteran, through an attorney, and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court granted the Joint Motion, vacating and remanding the Board's March 2012 decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected migraines and early hypertension with left ventricular hypertrophy (LVH) are both more disabling than currently evaluated.  Having reviewed the record evidence, and in light of the Court's July 2012 Order granting the Joint Motion, the Board finds that additional development is necessary before either of the underlying higher initial rating claims can be adjudicated.

With respect to the Veteran's higher initial rating claim for migraines, both parties to the Joint Motion contended that the Board had failed to provide adequate reasons and bases for its March 2012 decision because it had not accounted for potentially favorable evidence supporting this claim contained in the June 2009 VA examination report.  See Joint Motion dated July 17, 2012, at pp. 2-3.  Both parties to the Joint Motion also contended that the Board had misapplied relevant case law in Pierce v. Principi, 18 Vet. App. 440 (1994), regarding what type of evidence constitutes "severe economic inadaptability" under Diagnostic Code (DC) 8100 (migraines).  See Joint Motion at pp. 3-4; see also Pierce v. Principi, 18 Vet. App. 440, 445-6 (1994), and 38 C.F.R. § 4.124a, DC 8100 (2012).  The Board notes in this regard that, in Pierce, the Court did not define specifically what types of evidence constitutes "severe economic inadaptability" under DC 8100.  The Court noted instead that the definition of "severe economic inadaptability" under DC 8100 could include evidence demonstrating that a Veteran's service-connected migraines were "producing" or "capable of producing" such inadaptability.  See Pierce, 18 Vet. App. at 445-6.  The Court also noted in Pierce that "inadaptability" was not defined in DC 8100 or elsewhere in the Rating Schedule or Title 38.  Id., at 446.  It noted further, however, that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating."  Id.  Citing Pierce, both parties to the Joint Motion contended that it was error for the Board to find it persuasive in its March 2012 decision that the Veteran in this case did not contend, and the evidence did not show, that he was unemployed as a result of his service-connected migraines.  See Joint Motion at pp. 4.  

With respect to the Veteran's higher initial rating claim for early hypertension with LVH, both parties to the Joint Motion contended that the Board had committed error under Colvin by relying on its own unsubstantiated medical opinion concerning the results of the Veteran's June 2009 VA heart examination.  Id., at pp. 5; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A review of the Veteran's June 2009 VA heart examination indicates that, after the Veteran demonstrated 5.3 metabolic equivalents (METs) on a cardiac treadmill stress test, this test was discontinued "due to muscular exhaustion."  Both parties to the Joint Motion argued that "it is unclear what the [June 2009] examiner meant by 'muscular exhaustion,' and whether cardiac issues could have played a part in such exhaustion."  See Joint Motion at pp. 5.  Because the Board found in its March 2012 decision that the June 2009 cardiac treadmill stress test was discontinued "not because of cardiac issues but because of systemic conditioning," both parties to the Joint Motion argued this was a Colvin violation.  Id.; see also Board decision dated March 14, 2012, at pp. 9.    

The Veteran has contended throughout the appeal period that his service-connected migraines and early hypertension with left ventricular hypertrophy are both more disabling than currently evaluated.  The Board notes that it is bound by the Court's Order granting the Joint Motion in this case.  The Board also notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, the length of time which has elapsed since his most recent VA examinations in June 2009, and the Court's July 2012 Order granting the Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected migraines and early hypertension with left ventricular hypertrophy that address the concerns raised in the Joint Motion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  If any records obtained are not in English, then please have them translated.  

Accordingly, the case is REMANDED for the following action:

1.  After confirming the Veteran's current mailing address of record, contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for migraines and/or for early hypertension with left ventricular hypertrophy since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  If any records obtained are not in English, then please have them translated.  A copy of any records obtained, to include any translations or a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected migraines.  If possible, this examination should be scheduled close to where the Veteran currently resides.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The examiner is advised that "severe economic inadaptability" includes migraines that produce or are capable of producing severe economic inadaptability.  The examiner also is advised that the Veteran's migraines need not result in his unemployability in order for them to produce or be capable of producing severe economic inadaptability.  The examiner also should address whether the Veteran's migraines require him to leave work early, take long breaks, or make up work days on weekends or at other times when he is asymptomatic and whether this evidence, if present, constitutes severe economic inadaptability.

3.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected early hypertension with left ventricular hypertrophy.  If possible, this examination should be scheduled close to where the Veteran currently resides.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected early hypertension with left ventricular hypertrophy is manifested by a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or requires continuous medication.  The examiner also is asked to state whether the Veteran's service-connected early hypertension with left ventricular hypertrophy is manifested by a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  The examiner further is asked to state whether the Veteran's service-connected early hypertension with left ventricular hypertrophy is manifested by more than 1 episode of congestive heart failure in the past year or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The examiner finally is asked to state whether the Veteran's service-connected early hypertension with left ventricular hypertrophy is manifested by chronic congestive heart failure or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.

The examiner is advised that, if any testing is stopped due to muscular exhaustion, then the reasons for discontinuing such testing must be provided.  For example, if cardiac stress testing is stopped due to muscular exhaustion, then the specific reasons for the Veteran's muscular exhaustion must be explained by the examiner.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

